Citation Nr: 1044923	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  06-06 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder.

2.  Entitlement to a total disability evaluation for compensation 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO).  

By way of a December 2008 decision, the Board denied the 
Veteran's claim for entitlement to an initial evaluation in 
excess of 30 percent for posttraumatic stress disorder (PTSD).  
The Veteran appealed the Board's decision to the Court of Appeals 
for Veterans Claims (Court).  Based on a Joint Motion for Remand 
(Joint Motion), the Court remanded the Veteran's claim to the 
Board for additional reasons and bases in compliance with the 
Joint Motion in July 2009.  In December 2009, the Board remanded 
the Veteran's claim in order to provide him with a hearing before 
the Board.  In October 2010, the Veteran and his wife presented 
testimony before the Board.  A copy of the hearing transcript has 
been associated with the claims file.  

In October 2010, the Veteran provided additional evidence in the 
form of medical records and a statement with a waiver of the 
Veteran's right to have the RO readjudicate his claim with the 
additional evidence.  See 38 C.F.R. § 20.1304(c) (2010).  


ORDER TO VACATE

VA regulations provide that an appellate decision may be vacated 
by the Board at any time upon the request of the Veteran or his 
representative, or on the Board's own motion when there has been 
a denial of due process.  3 8 C.F.R. § 20.904(a) (2010).  Here, 
based on the Joint Motion, the Court remanded for additional 
procedural development regarding the Veteran's claims herein.  
Accordingly, in order to prevent prejudice to the Veteran, the 
Board's December 2008 decision must be vacated, and a new 
decision will be entered as if the December 2008 decision by the 
Board had never been issued.


FINDINGS OF FACT

1.  Since the initial grant of service connection, the Veteran's 
PTSD has been manifested by restricted affect; poor, euthymic, 
irritable, or nervous mood; intrusive memories; nightmares; 
exaggerated startle response; anger outbursts; detachment and 
estrangement from others; significant social isolation; sleep 
disturbance; survivor guilt; crying spells; impaired impulse 
control; hypervigilance; irritability; panic attacks; avoidance 
of trauma-related stimuli; obsessive behavior and rituals; memory 
impairment; difficulty adapting to stressful circumstances; and 
an inability to establish and maintain effective relationships.  
The evidence also shows that the Veteran had good or fair eye 
contact; normal speech; good or fair insight and judgment; goal-
directed and logical thought processes; no suicidal or homicidal 
ideation; no inability to perform the activities of daily living; 
and no memory loss for names of close relatives, own occupation, 
or own name.

2.  The Veteran's service-connected PTSD precludes him from 
securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 70 percent, but no 
more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for a total disability rating based upon 
individual unemployability (TDIU) have been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.18 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Upon 
receipt of a substantially complete application for benefits, VA 
must notify the Veteran of what information or evidence is needed 
in order to substantiate the claim, and it must assist the 
Veteran by making reasonable efforts to obtain the evidence 
needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With regard to the Veteran's claim for entitlement to an initial 
evaluation in excess of 30 percent for PTSD, prior to an April 
2010 readjudication of the Veteran's claim, letters dated in 
December 2004 and March 2006 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006); Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), vacated and remanded, Vazquez-Flores v. 
Shinseki, No. 2008-7150 (Fed. Cir. Sept. 4, 2009); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that 
a VCAA defect may be cured by the issuance of a fully compliant 
notification letter followed by a re-adjudication of the claim).  
Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, to include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders 
v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on 
other grounds, Sanders v. Shinseki, 556 U.S. - (2009).

The duty to assist the Veteran has also been satisfied in this 
case.  The Veteran's service treatment records, VA medical 
treatment records, and identified private medical treatment 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  In addition, the Veteran was provided with a VA 
examination with regard to his claim and he has not indicated 
that he found this examination to be inadequate.  38 C.F.R. § 
3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examination provided in this case to 
be adequate, as it provides sufficient detail to determine the 
severity of the Veteran's service-connected PTSD in accordance 
with the pertinent rating criteria.  Although the examination was 
provided in April 2005, over five years ago, the Veteran has 
submitted VA treatment records and a thorough private examination 
dated in February 2010 which provide sufficient detail to 
determine the severity of the Veteran's service-connected PTSD 
under the pertinent rating criteria.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion regarding the issue on appeal has been 
met.  38 C.F.R. § 3.159(c)(4).

Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is available 
and not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Without deciding whether notice and development requirements have 
been satisfied in the present case, the Board is not precluded 
from adjudicating the issue involving the Veteran's claim for 
entitlement to TDIU.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
This is so because the Board is taking action favorable to the 
Veteran by granting entitlement to TDIU.  As such, this decision 
poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Pelegrini, 17 Vet. App. 
412; VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

I.  PTSD

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting from 
all types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases and 
injuries and their residual conditions in civilian occupations.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Rating Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above all, 
coordination of the rating with impairment of function, will be 
expected in all cases.  38 C.F.R. § 4.21 (2010); see also 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the Veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).

As the current appeal is based on the assignment of an initial 
rating for a disability following the initial award of service 
connection for that disability, evidence contemporaneous with the 
claim and the initial rating decision is most probative of the 
degree of disability existing when the initial rating was 
assigned and should be the evidence "used to decide whether an 
original rating on appeal was erroneous."  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time.  Id.

In a May 2005 rating decision, the RO granted service connection 
for PTSD and assigned an initial evaluation of 30 percent, 
effective December 1, 2004, under the provisions of 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  In January 2006, the Veteran 
filed a notice of disagreement with regard to the evaluation 
assigned, and in February 2006, he perfected his appeal.


The current regulations establish a general rating formula for 
mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  However, 
the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan, 16 
Vet. App. 436.  Accordingly, the evidence considered in 
determining the level of impairment under 38 C.F.R. § 4.130 is 
not restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's condition 
that affect the level of occupational and social impairment, 
including, if applicable, those identified in the DSM-IV 
(American Psychiatric Association:  Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994)).  Id.

Pursuant to Diagnostic Code 9411, PTSD is rated 30 percent 
disabling when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
and chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).  A 50 percent 
evaluation is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.  A 70 percent evaluation 
is warranted where there is objective evidence demonstrating 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to suicidal ideation; obsessional rituals 
which interfere with routine activities, speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control, such as 
unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including work 
or a work-like setting; and the inability to establish and 
maintain effective relationships.  A maximum 100 percent 
evaluation is for application when there is total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger  
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical continuum 
of mental health illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  For example, a GAF score of 61-70 reflects 
some mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school functioning 
(e.g., occasional truancy or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  A GAF score of 51-60 indicates 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers).  A GAF score of 31-40 reflects some 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently beats up 
younger children, is defiant at home, and is failing at school).  
DSM-IV at 46-47.  

In April 2005, the Veteran underwent a VA PTSD examination.  The 
report notes the Veteran's complaints of sleep disturbance, 
nervousness, irritability, exaggerated startle response, anger 
outbursts, depression, nightmares, and difficulty getting along 
with others, especially at work.  The Veteran indicated that he 
has worked as a bricklayer since service discharge, and that he 
has had difficulty in his job due to hearing noises and sounds 
which remind him of the traumas that he experienced in Vietnam.  
He stated that he became extremely anxious and agitated when he 
heard loud noises at work, that he isolated from co-workers and 
did not socialize, and that he left the worksite as soon as he is 
able.  He noted that he has been short-tempered with his 
employees and that he was not well-liked.  He indicated that he 
underwent shoulder and wrist surgery, that he last worked over a 
year ago, and that he was unemployed due to his physical 
limitations.  The Veteran stated that he was married with a 
history of three divorces.  He noted that he had four daughters, 
two of which he did not have good relationships with and two of 
whom he did have good relationships with.  He indicated that he 
argued frequently with his wife and that his only friend were 
other veterans who lived long distances away from him.  The 
Veteran also stated that he had one friend who lived nearby, but 
that he preferred isolation.  He noted that he enjoyed yard work 
and hunting.

Mental status examination revealed the Veteran to be alert and 
fully oriented.  Eye contact was good and speech was normal and 
clear.  His mood was euthymic and his affect was appropriate.  
His thought process was goal-directed and his thought content was 
without hallucinations, suicidal ideation, or homicidal ideation.  
Personal hygiene and other basic activities of daily living were 
noted to be "OK" and there was no memory impairment, no 
obsessive or ritualistic behavior, and no history of panic 
attacks.  There was constant anxiety and anxiousness and 
occasional depression.  Impulse control was also "OK."  The 
examiner noted that the Veteran's symptoms included nightmares 
three to four times per month, intrusive memories, occasional 
flashbacks twice per month, intense psychological distress at 
exposure to cues, physiological reactivity on exposure to cues, 
survivor guilt, avoidance of trauma-related stimuli, feelings of 
detachment or estrangement from others, restricted range of 
affect, hyperarousal, difficulty sleeping, irritability and 
outbursts of anger, hypervigilance, and exaggerated startle 
response.  The diagnosis was chronic PTSD with anxious and 
depressed features, and a GAF score of 63 was assigned.

In a January 2006 statement, the Veteran's wife reported that the 
Veteran was combative and angry, that he experienced road rage, 
and that he had trouble keeping steady employment due to 
conflicts and losing his temper with employees and management.  
She also noted that he was quick to lose his temper and act 
inappropriately at work.  She reported that he had irritability 
and outbursts of anger, and that he withdrew and isolated himself 
from her and their daughters.  She also stated that the Veteran 
had nightmares, depression, and difficulty sleeping.  In an April 
2006 statement, J.B., a fellow veteran who served with the 
Veteran, stated that the Veteran had nightmares, flashbacks, 
frightening thoughts, social withdrawal, depression, angry 
outbursts, rage, trouble sleeping, nervousness, and guilt.

A November 2006 private psychiatric evaluation, performed by 
M.P., M.D., reflects the Veteran's complaints of difficulty 
sleeping, nightmares, difficulty expressing emotions, difficulty 
functioning at work, intrusive memories, flashbacks, 
psychological distress, physiological reactivity, and survivor 
guilt.  He reported that he had no friends.  He also noted 
feeling detached and estranged, irritability, outbursts of anger, 
hypervigilance, anxiety, and depression.  He stated that he had 
incidents of road rage and difficulty getting along with others.  
He indicated that his main interests were his home and his 
property, and that he enjoyed hunting and yard work.  He stated 
that he could not handle groups of people, and that his 
medications were of help in calming him down.  The private 
psychiatrist administered the Minnesota Multiphastic Personality 
Inventory - 2 which revealed that the Veteran was visibly uneasy 
around others, sat alone in group situations, and disliked 
engaging in group activity.  He tended to remain isolated in his 
relationships, but he related to some people with whom he bonded 
and served with in Vietnam.  The private psychiatrist diagnosed 
chronic PTSD and noted that the "multiplicity of shoulder and 
wrist surgeries and orthopedic disabilities combined with his 
[PTSD] which affects him daily precludes employment."  The 
psychiatrist indicated that the Veteran was irritable, 
quarrelsome, and distanced himself from others in his family and 
work situations.

VA treatment records from April 2005 through January 2010 reveal 
diagnoses of and treatment for PTSD.  In March 2006, the Veteran 
complained of difficulty sleeping and problems with anger and 
irritability.  He also reported depression, crying spells, 
fluctuation in motivation, and occasional nightmares.  He denied 
anhedonia, hopelessness, panic attacks, and suicidal ideation.  
He indicated that his appetite was sufficient.  The Veteran 
stated that he was cautious in public areas and avoided stores 
and malls with a lot of people.  He endorsed hypervigilance, 
exaggerated startle response, and irritability, but denied a 
history of depressive episodes, mania, and psychosis.  He 
reported that he retired from employment as a bricklayer in 
November 2005 after 35 years due to a wrist injury.  Mental 
status examination revealed the Veteran to have good grooming and 
hygiene with normal speech and behavior.  His mood and affect 
were easily irritable and nervous.  Thought process was linear 
and thought content was negative for suicidal or homicidal 
ideation, hallucinations, and delusions.  Insight and judgment 
were good.  The diagnoses were moderate PTSD and depression, and 
a GAF score of 57 was assigned.  The physician prescribed Zoloft.  
A May 2006 treatment record reflects that the Veteran was feeling 
less irritable and had better interaction with his daughters 
since starting Zoloft, but that he still had difficulty sleeping, 
difficulty in crowds, and flashbacks.  Mental status examination 
revealed the Veteran to be alert and fully oriented with good 
grooming and hygiene.  Speech was normal, and mood and affect 
were congruent with some restriction.  Thought process was linear 
and insight and judgment were good.  The Veteran denied suicidal 
and homicidal ideation, hallucinations, and delusions.  The 
diagnoses were moderate PTSD and depression.  A GAF score of 60 
was assigned.  In July 2006, the Veteran stated that he thought 
the medication was helping with his mood, anger, and 
irritability.  He reported that he was eating well and going out 
to the movies and dinner with his wife.  He complained of 
continued nightmares and that he was bothered by crowds.  He 
denied suicidal and homicidal ideation as well as hallucinations.  
He also denied feelings of guilt and hopelessness.  Mental status 
examination revealed the Veteran to be alert and oriented, 
appropriately dressed, and with good hygiene and grooming.  Eye 
contact was good, and speech was normal.  Mood was reported as 
"better" and thought process was linear and goal-directed.  
Insight and judgment were fair.  The diagnoses were moderate PTSD 
and depression, and a GAF score of 60 was assigned.

An August 2006 VA treatment record notes the Veteran's continued 
complaints of nightmares and that he did not like crowds, but 
that he was able to go out and do things in the community.  He 
reported that his sleep, energy, appetite, and interest have 
improved, and he denied feelings of hopelessness, thoughts of 
death, suicidal or homicidal ideation, as well as hallucinations.  
Mental status examination revealed the Veteran to be alert and 
oriented with fair hygiene and grooming.  Eye contact was fair 
and speech was normal.  Mood was "pretty good" and affect was 
euthymic, appropriate, and congruent.  Thought process was linear 
and goal-directed and insight and judgment were fair.  The 
diagnoses were mild PTSD and depression, and a GAF score of 65 
was assigned.  In November 2006, the Veteran reported problems 
with his wife and stressors associated with his daughter's 
health.  He reported feeling depressed and irritable, and noted 
continued insomnia.  He stated that he had increased symptoms 
after Veterans Day, including nightmares, flashbacks, and 
avoidance of crowds and people in general.  Mental status 
examination revealed the Veteran to be alert and oriented with 
fair hygiene and grooming, fair eye contact, and normal speech.  
His mood was poor and his affect was restricted.  Thought process 
was linear and goal-directed, and insight and judgment were fair.  
The Veteran denied suicidal and homicidal ideation as well as 
hallucinations.  The diagnoses were mild PTSD and depression.  A 
GAF score of 60 was assigned.  In December 2006, the Veteran 
reported that things were better with his wife.  He complained of 
poor sleep, but noted that he was enjoying things again.  He 
indicated that he was getting his house ready for Christmas and 
that he was fixing his rental property.  He denied any problems 
with nightmares or flashbacks.  Mental status examination 
revealed the Veteran to be alert and oriented with fair hygiene 
and grooming.  Eye contact was fair, and speech was normal.  Mood 
was "[b]etter" and affect was euthymic.  Thought process was 
linear and goal-directed and insight and judgment were fair.  The 
Veteran denied suicidal and homicidal ideation as well as 
hallucinations.  The diagnoses were mild PTSD and depression, and 
a GAF score of 65-70 was assigned.

In January 2007, the Veteran reported continued difficulty 
getting along with his wife, but noted that his medication helped 
him to stay in control more.  Mental status examination revealed 
the Veteran to be groomed and pleasant.  He described his mood as 
"alright" and affect was euthymic.  Thought process was linear 
and goal-directed, and the Veteran denied suicidal and homicidal 
ideation as well as hallucinations.  Speech was normal and 
psychomotor was unremarkable.  Insight and judgment were good.  
The diagnosis was PTSD and a GAF score of 65 was assigned.  An 
April 2007 treatment record notes that the Veteran complained of 
fighting with his wife.  He noted an increased ability to handle 
his anger symptoms associated with an increase in medication.  
Mental status examination revealed the Veteran to be groomed, 
pleasant, and cooperative.  Affect was euthymic.  Thought process 
was linear and goal-directed without tangent.  The Veteran denied 
suicidal and homicidal ideation as well as hallucinations.  
Speech was normal, psychomotor was unremarkable, and insight and 
judgment were good.  The diagnosis was PTSD, and a GAF score of 
65 was assigned.  A July 2007 treatment record notes the 
Veteran's complaints of nightmares one to two times per month and 
avoidance of crowded places.  The Veteran stated that he was 
retired and worked around the house.  Mental status examination 
revealed the Veteran to be pleasant and cooperative with fair 
grooming and hygiene.  There was no evidence of tremor or 
rigidity, and eye contact was fair.  Speech was normal and mood 
was "pretty good."  Affect was euthymic and appropriate, and 
thought content was negative for suicidal and homicidal ideation 
as well as hallucinations.  There was no evidence of paranoia or 
delusions.  Thought process was linear and goal-directed.  The 
Veteran was alert and fully oriented with no apparent deficits in 
memory or cognition.  Insight was full and judgment was fair.  
The diagnosis was PTSD, and a GAF score of 65 was assigned.

A February 2008 VA treatment record reflects that the Veteran had 
no mood, anxiety, or side effect complaints.  Mental status 
examination revealed the Veteran's appearance to be appropriate.  
Eye contact was good, and mood was also good.  Affect was 
cheerful and speech was normal.  Thought process was linear, and 
thought content was negative for suicidal or homicidal ideation 
as well as hallucinations and delusions.  Insight and judgment 
were good.  The diagnosis was PTSD, and a GAF score of 65 was 
assigned.  In May 2008, the Veteran reported an increase in 
nightmares, hypervigilance, and desire to isolate.  Mental status 
examination showed the Veteran's appearance to be appropriate.  
Eye contact was good, mood was "ok," and affect was euthymic.  
Speech was normal, and insight and judgment were good.  Thought 
process was linear, and thought content was negative for suicidal 
and homicidal ideations, hallucinations, and delusions.  The 
diagnosis was PTSD, and a GAF score of 65 was assigned.  An 
August 2008 treatment record reflects that the Veteran 
reconnected with his daughter and that he was looking forward to 
an upcoming vacation with his wife.  He indicated that he felt 
unappreciated as he did much of the housework.  He reported low 
energy, easy startle response, vivid dreams, nightmares, and 
irritability.  Mental status examination showed the Veteran to 
have fair grooming and hygiene with good eye contact and normal 
speech.  Thought process was linear and logical, and thought 
content was negative for suicidal and homicidal ideation as well 
as hallucinations.  The Veteran's mood was "pretty good" and 
affect was congruent and bright.  Insight was partial to fair, 
and judgment was good.  The Veteran was alert and oriented.  The 
diagnosis was PTSD, and a GAF score of 60 was assigned.

A March 2009 VA treatment record notes the Veteran's complaints 
of nightmares, difficulty sleeping, intrusive memories, 
irritability, and outbursts of anger.  Mental status examination 
revealed the Veteran to be casually dressed but anxious and 
angry.  He was hypervigilant, but his speech was coherent, 
relevant, and goal-directed.  His mood was irritable, and his 
affect was mildly depressed but appropriate.  He reported very 
distressing thoughts of war and dreams of traumatic events.  He 
denied suicidal and homicidal ideation as well as hallucinations 
and delusions.  He was alert and fully oriented.  The diagnosis 
was chronic PTSD.  An April 2009 treatment record reflects that 
the Veteran had to stop taking his medication because it made him 
tired.  He complained of distressing and intrusive memories, 
nightmares of war, exaggerated startle response, irritability, 
outbursts of anger, difficulty getting along with others, 
depression, and feelings of hopelessness.  He stated that he 
talked to his friends from Vietnam, which brought back more 
distressing memories and nightmares.  He also complained of 
difficulty sleeping.  Mental status examination revealed the 
Veteran to be anxious, irritable, and hypervigilant.  Speech was 
coherent, relevant, and goal-directed.  Mood was less irritable 
but more depressed, and affect was appropriate.  The Veteran 
denied suicidal and homicidal ideation, hallucinations, and 
delusions.  He was alert and fully oriented.  The diagnosis was 
chronic PTSD.  A July 2009 treatment record notes the Veteran's 
complaints of feeling angry and having an anger outburst towards 
a police officer.  He indicated that he was not taking his 
medication.  He also complained of intrusive and distressing 
memories, nightmares, depression, feeling unappreciated, feeling 
hopeless, irritability, anger outbursts, and difficulty sleeping.  
Mental status examination revealed the Veteran to be anxious, 
irritable, and hypervigilant.  Speech was normal, and mood was 
less irritable but depressed.  Affect was appropriate.  The 
Veteran denied suicidal and homicidal ideation, hallucinations, 
and delusions.  He was alert and fully oriented.  The diagnosis 
was chronic PTSD.  

A January 2010 VA treatment record reveals the Veteran's 
complaints of intrusive distressing memories, nightmares, 
depression, feelings of hopelessness, difficulty sleeping, 
irritability, outbursts of anger, and social isolation.  He also 
reported chronic problems with his wife and daughters.  He 
indicated that he was taking his medication again.  He indicated 
that he spoke with some of his friends from Vietnam.  Mental 
status examination revealed the Veteran to be less anxious, less 
irritable, and hypervigilant.  His speech was coherent, relevant, 
and goal-directed.  Mood was less irritable and less depressed, 
and affect was appropriate.  The Veteran reported less 
distressing thoughts of war and dreams of traumatic events.  He 
denied suicidal and homicidal ideation, hallucinations, and 
delusions.  He was alert and fully oriented.  The diagnosis was 
chronic PTSD.  

A private clinical evaluation performed by J.C., Ph.D. in January 
and February 2010 reflects the Veteran's complaints of panic 
attacks several times per month, constant depression, impaired 
impulse control, social isolation and withdrawal, road rage, 
hypervigilance, flashbacks, and anger outbursts.  He indicated 
that he isolated from people in general as well as his family, 
and that he had one friend who lived nearby.  He reported that he 
had an estranged relationship with his oldest daughter and no 
relationship with his second daughter.  He also noted 
difficulties in the work place, indicating that his PTSD symptoms 
interfered with his ability to work.  Specifically, he reported 
conflicts with co-workers and management, and that he frequently 
lost his temper and acted inappropriately.  He denied a history 
of hallucinations.  The Veteran's daughter reported that the 
Veteran was depressed, a perfectionist, had difficulty sleeping, 
had anger outbursts, was concerned about safety, and was a 
perfectionist.  The Veteran's wife stated that the Veteran was 
often withdrawn, depressed, did not seem to enjoy activities, did 
not like to be around people, had sleep disturbance, anxiety, 
panic attacks, poor impulse control, road rage, poor judgment, 
memory problems, occasional disorientation, and had difficulty at 
work including arguments with co-workers and was frequently laid 
off.  J.B., a friend who served with the Veteran, indicated that 
the Veteran had flashbacks, hypervigilance, exaggerated startle 
response, and difficulty working due to those symptoms.  J.E., a 
former employer of the Veteran's, reported that the Veteran 
really knew his trade but was very difficult to work with, as he 
flew off the handle, was hypervigilant, and had difficulty 
working with others.  The Veteran's first wife indicated that, 
when the Veteran returned from Vietnam, he left her and their 
daughter alone a lot, did not sleep well, was very argumentative, 
and was very jumpy.

The private psychologist reported that the Veteran's symptoms 
included consistent intrusive distressing thoughts of trauma, 
recurrent distressing dreams, flashbacks, intense psychological 
distress to cues of Vietnam, avoidance of trauma-related stimuli, 
markedly diminished interest in activities that he used to enjoy, 
estrangement from others, restricted range of affect, negative 
emotion, sleep disturbance, irritability, outbursts of anger, 
rage, difficulty concentrating, hypervigilance, exaggerated 
startle response, loss of energy, fatigue, survivor's guilt, 
difficulty concentrating, compulsive behavior, and perfectionist 
tendencies.  The diagnoses were chronic severe PTSD, recurrent 
severe major depressive disorder, and moderate panic disorder 
without agoraphobia.  A GAF score of 35 was assigned.  J.C. also 
indicated that the Veteran had grossly inappropriate behavior at 
times in social and occupational situations, was in persistent 
danger of hurting himself or others based on anger and rage, had 
impaired impulse control and poor judgment, was easily provoked 
with periods of violence, constantly checked his doors and 
windows at night, and was constantly laid off due to 
inappropriate behavior and constant confrontations.  J.C. 
concluded that the Veteran should be rated as 100 percent 
disabled and that he was not able to secure or follow a 
substantial gainful occupation due to PTSD.  

In October 2010, the Veteran and his wife presented testimony 
before the Board.  The Veteran testified that he had symptoms 
including nightmares, panic attacks once per week, flashbacks, 
social withdrawal, social isolation, exaggerated startle 
response, depression, sleep disturbance, anger outbursts, road 
rage, and checking tendencies.  He stated that he had two friends 
but usually stayed at home and that he was close with the friends 
that he served with.  He noted that he left the house one to two 
times per week to grocery shop, and that he always sat with his 
back to the wall when dining out at a restaurant.  He reported 
that he retired in 2004, and that he was a mason by trade.  He 
noted that he had trouble dealing with co-workers and that his 
PTSD symptoms contributed to his difficulties at work.  He 
indicated that he had recently rekindled his relationship with 
his oldest daughter.  He reported that he had hobbies including 
taking care of the yard, gardening, taking care of the house, and 
making dinner.  He also indicated that his symptoms increased 
since he retired.  He stated that he enjoyed hunting, but not as 
much as he used to.  The Veteran's wife testified that the 
Veteran spent most of his time by himself and was not able to 
socialize with others.  She noted that he had a couple of friends 
and that he talked with his Vietnam buddies.  She indicated that 
he did not get along with his immediate family except her and 
their daughters, and that he exhibited social withdrawal and 
anger.  She stated that he had a difficult time getting along 
with his co-workers, and that he was frequently not called back 
for additional jobs due to his inability to interact with his co-
workers.  She also reported that the Veteran's symptoms had not 
increased in severity and that they were fairly stable.  

The Board observes that the lay testimony and statements provided 
by the Veteran, the Veteran's wife, the Veteran's friend J.B., 
and the Veteran's former employer J.E. are competent and credible 
evidence as to the observable symptoms that they report, and have 
been considered by the Board in its evaluation of the severity of 
the Veteran's PTSD.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).

The Veteran's current 30 percent evaluation contemplates 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

As noted above, GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Carpenter, 8 
Vet. App. at 242.  The Veteran's GAF score of 35 reflects some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  The Veteran's GAF scores 
of 57 and 60 show moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  The Veteran's GAF 
scores of 63, 65, and 70 reveal some mild symptoms or some 
difficulty in social, occupational, or school functioning, but 
generally functioning pretty well, and has some meaningful 
relationships.  See DSM-IV at 46-47.  

Although GAF scores are important in evaluating mental disorders, 
the Board must consider all the pertinent evidence of record and 
set forth a decision based on the totality of the evidence in 
accordance with all applicable legal criteria.  See Carpenter, 8 
Vet. App. at 242.  Accordingly, an examiner's classification of 
the level of psychiatric impairment, by word or by a GAF score, 
is to be considered but is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation is to 
be based on all the evidence that bears on occupational and 
social impairment.  Id.; see also 38 C.F.R. § 4.126 (2010); 
VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995). 

In this, and in other cases, only independent medical evidence 
may be considered to support Board findings.  The Board may not 
base a decision on its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board may 
only consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  

Accordingly, based on the analysis of the evidence as outlined 
below, the Board finds that the evidence supports an initial 
rating of 70 percent, but no more, for the Veteran's service-
connected PTSD.

Since the initial grant of service connection, the Veteran 
reported symptoms including sleep disturbance, nervousness, 
irritability, exaggerated startle response, anger outbursts, 
depression, nightmares, difficulty getting along with others, and 
anxiety.  He also endorsed social isolation and withdrawal both 
from family members, from co-workers, and from others, with the 
exception of his friends from Vietnam.  He reported rage, short 
temper, intrusive memories, flashbacks, psychological distress to 
cues, detachment and estrangement from others, survivor guilt, 
avoidance of trauma-related stimuli, hypervigilance, crying 
spells, low energy, and impaired impulse control including an 
outburst of anger directed towards a police officer.  In 
addition, he noted avoidance of trauma-related stimuli, markedly 
diminished interest in activities that he used to enjoy, and 
perfectionist tendencies.  His wife noted occasional 
disorientation and memory problems.

The medical evidence shows that the Veteran was regularly alert 
and fully oriented with good or fair grooming and hygiene.  His 
thought process was consistently linear and goal-directed and his 
speech was always normal.  Eye contact was either fair or good.  
Mood was described as pretty good, poor, euthymic, irritable, or 
nervous.  Affect was found to be euthymic, appropriate, 
irritable, nervous, or restricted.  The Veteran always denied 
suicidal and homicidal ideation as well as hallucinations and 
delusions.  There was no evidence of memory impairment, and 
insight and judgment were reported as fair or good.  The private 
psychologist who provided an evaluation in January and February 
2010 found that there was grossly inappropriate behavior at times 
in social and occupational situations, noting exaggerated startle 
response and flashbacks which caused the Veteran to "hit the 
deck."  The psychologist also indicated that the Veteran was in 
persistent danger of hurting himself or others due to his anger 
and rage, and reported that the Veteran had poor judgment, was 
easily provoked with periods of violence, and should be rated as 
100 percent disabled based on his PTSD.  

After a thorough review of the evidence of record, the Board 
concludes that, although not all of the symptomatology delineated 
under the relevant diagnostic code is demonstrated, the Veteran's 
symptoms more closely approximate the requirements for a 70 
percent evaluation than the currently assigned 30 percent 
evaluation, as there is evidence of obsessional rituals including 
checking that windows and doors are locked, near-continuous 
depression, impaired impulse control including anger outbursts 
and rage, difficulty adapting to stressful circumstances in a 
work-like setting, and an inability to establish and maintain 
effective relationships as shown by significant social isolation 
and withdrawal, lack of friends, and three failed marriages.  See 
38 C.F.R. § 4.7 (2010) (noting that where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating); see also 38 C.F.R. § 
4.130, Diagnostic Code 9411.

The Board finds, however, that a 100 percent evaluation is not 
for assignment.  While there is evidence of grossly inappropriate 
behavior, there is no evidence of gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, or intermittent inability to perform activities 
of daily living.  Although the 2010 private psychologist 
indicated that the Veteran was in persistent danger of hurting 
himself or others due to anger and rage, the Veteran consistently 
denied suicidal and homicidal ideation, and there is no evidence 
of violence or threatened violence.  Thus, the Board does not 
find the private psychologist's finding that the Veteran was in 
persistent danger of hurting himself or others to be persuasive.  
In addition, although the Veteran's wife indicated that the 
Veteran was occasionally disoriented and had memory problems, and 
she is competent and credible to report these observations, she 
did not indicate, and there is no evidence that the Veteran was 
ever disoriented to time or place or that he had memory loss for 
names of close relatives, his own occupation, or his own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  Accordingly, although 
the evidence of record may demonstrate some of the symptomatology 
contemplated in a 100 percent evaluation, the Veteran's 
disability picture more closely corresponds to the requirements 
for a 70 percent evaluation.  Thus, as the evidence does not more 
nearly approximate a 100 percent evaluation, an increased 
evaluation in excess of 70 percent is not warranted for the 
Veteran's PTSD.

The Board has also considered the Veteran's symptoms which are 
not specifically contemplated by the Rating Schedule, such as 
sleep disturbance, nightmares intrusive thoughts and memories, 
avoidance of trauma-related stimuli, exaggerated startle 
response, flashbacks, survivor guilt, hypervigilance, and crying 
spells.  While those symptoms certainly contribute to the 
impairment caused by the Veteran's PTSD, they do not show total 
occupational and social impairment sufficient to warrant a 100 
percent evaluation.  Mauerhan, 16 Vet. App. 436.  For the 
foregoing reasons, an initial evaluation greater than 70 percent 
for service-connected PTSD is not warranted.  

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Rating Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
In exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2010).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate, a task 
performed either by the RO or the Board.  Id.; see Thun v. Peake, 
22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there 
are 'exceptional or unusual' factors which render application of 
the schedule impractical").  Therefore, initially, there must be 
a comparison between the level of severity and symptomatology of 
the Veteran's service-connected disability with the established 
criteria found in the Rating Schedule for that disability.  Thun, 
22 Vet. App. at 115.  If the criteria reasonably describe the 
Veteran's disability level and symptomatology, then the Veteran's 
disability picture is contemplated by the Rating Schedule, the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required.  

The Board finds that the Veteran's PTSD is not so unusual 
exceptional in nature as to render the rating for this disorder 
inadequate.  The criteria by which the Veteran's PTSD is 
evaluated specifically contemplate the level of impairment caused 
by that disability.  Id.  As demonstrated by the evidence of 
record, the Veteran's PTSD is manifested by restricted affect; 
poor, euthymic, irritable, or nervous mood; intrusive memories; 
nightmares; exaggerated startle response; anger outbursts; 
detachment and estrangement from others; significant social 
isolation; sleep disturbance; survivor guilt; crying spells; 
impaired impulse control; hypervigilance; irritability; panic 
attacks; avoidance of trauma-related stimuli; obsessive behavior 
and rituals; memory impairment; difficulty adapting to stressful 
circumstances; and an inability to establish and maintain 
effective relationships.  The evidence also shows that the 
Veteran had good or fair eye contact; normal speech; good or fair 
insight and judgment; goal-directed and logical thought 
processes; no suicidal or homicidal ideation; no inability to 
perform the activities of daily living; and no memory loss for 
names of close relatives, own occupation, or own name.  When 
comparing this with the symptoms contemplated in the Rating 
Schedule, the Board finds that the schedular evaluation regarding 
the Veteran's PTSD is not inadequate.  An evaluation greater than 
70 percent is provided for certain manifestations of PTSD, but 
the medical evidence reflects that those findings are not present 
in this case.  Therefore, the schedular evaluation is adequate 
and no referral is required. 

After review of the evidence of record, there is no evidence of 
record that would warrant a rating in excess of 70 percent for 
the Veteran's service-connected PTSD at any time during the 
period pertinent to this appeal.  38 U.S.C.A. 5110 (West 2002); 
see also Fenderson, 12 Vet. App. at 126.  While there have been 
day-to-day fluctuations in the manifestations of the Veteran's 
service-connected PTSD, the evidence shows no distinct periods of 
time since service connection became effective, during which the 
Veteran's PTSD has varied to such an extent that a rating greater 
or less than 70 percent would be warranted.  Cf. 38 C.F.R. § 
3.344 (2010) (VA will handle cases affected by change of medical 
findings or diagnosis, so as to produce the greatest degree of 
stability of disability evaluations).

II.  TDIU

TDIU is warranted when the evidence shows that the Veteran is 
precluded, by reason of service-connected disabilities, from 
obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  38 
C.F.R. §§ 3.340, 3.341, 4.16 (2010).  TDIU benefits are granted 
only when it is established that the service-connected 
disabilities are so severe, standing alone, as to prevent the 
retaining of gainful employment.  If there is only one such 
disability, it must be rated at least 60 percent disabling to 
qualify for TDIU benefits; if there are two or more such 
disabilities, there shall be at least one disability ratable at 
40 percent or more, and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Although the Veteran did not file a formal claim for entitlement 
to TDIU, the issue has been raised by the record.  A request for 
TDIU is not a separate claim for benefits, but rather involves an 
attempt to obtain an appropriate rating for a disability or 
disabilities, either as part of the initial adjudication of a 
claim or, if a disability upon which entitlement to TDIU is based 
has already been found to be service connected, as part of a 
claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 
447, 453 (2009).  If the claimant or the record reasonably raises 
the question of whether the Veteran is unemployable due to the 
disability for which an increased rating is sought, then part and 
parcel to that claim for an increased rating is whether a total 
rating based on individual unemployability as a result of that 
disability is warranted.  Id at 455.  In this case, the Veteran 
repeatedly reported in medical records, in statements, and in 
testimony before the Board that his PTSD symptoms interfered with 
and precluded employment.  In addition, in a private clinical 
evaluation dated in January and February 2010, J.C., Ph.D. 
reported that the Veteran was not able to secure or follow a 
substantial gainful occupation due to his service-connected PTSD.  
Thus, the Board finds that the issue of entitlement to TDIU has 
been raised by the record.  See Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001) (once a veteran submits evidence of 
medical disability and additionally submits evidence of 
unemployability, VA must consider total rating for compensation 
based upon individual unemployability).

Presently, the Veteran is service-connected for PTSD, evaluated 
as 70 percent disabling.  As such, the Veteran meets the minimum 
schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  

After reviewing the evidence of record, the Board concludes that 
the Veteran is unable to secure or follow a substantially gainful 
occupation due to his service-connected PTSD.  In an April 2005 
VA examination, the Veteran reported that he retired from his 
position as a bricklayer in 2004 due to wrist surgery, but that 
he had significant difficulty at his job because he often flew 
off the handle and was easily angered, and as a result did not 
get along well with his co-workers.  In a January 2006 statement, 
the Veteran's wife reported that the Veteran had trouble keeping 
steady employment due to conflicts and losing his temper with 
employees and management.  In November 2006, M.P., M.D. found 
that the "multiplicity of shoulder and wrist surgeries and 
orthopedic disabilities combined with his [PTSD] which affects 
him daily precludes employment."  A private psychiatric report 
dated in January and February 2010 reflects that the Veteran 
reported that his PTSD symptoms interfered with his ability to 
work, citing conflicts with co-workers and management, frequently 
losing his temper, and acting inappropriately.  The Veteran's 
wife indicated that the Veteran had difficulty at work due to 
arguments with co-workers, and that he was frequently laid off.  
J.B., a friend who served with the Veteran, stated that the 
Veteran had difficulty working due to his PTSD symptoms.  J.E., 
the Veteran's former employer, reported that the Veteran knew his 
trade, but that he was difficult to work with because he flew off 
the handle, was hypervigilant, and had difficulty working with 
others.  J.C., Ph.D., the private psychologist who performed the 
evaluation dated in January and February 2010, concluded that the 
Veteran was not able to secure and follow a substantial gainful 
occupation due to his PTSD.  During an October 2010 hearing 
before the Board, the Veteran testified that he had trouble 
dealing with co-workers and that his PTSD symptoms contributed to 
his difficulties at work.  The Veteran's wife reported that the 
Veteran was frequently not called back for work due to his 
inability to interact with his co-workers.

Under VA regulations, TDIU is warranted if the Veteran is unable 
to follow a substantially gainful occupation due his service-
connected disabilities.  38 C.F.R. § 3.340(a)(1).  In this case, 
applying the doctrine of reasonable doubt, the Board finds that 
the medical evidence of record is in relative equipoise as to 
whether the Veteran is unable to follow a substantially gainful 
occupation due to his service-connected PTSD.  Specifically, 
although the November 2006 private physician, M.P., M.D., found 
that the Veteran was unemployable due to his shoulder, wrist, and 
other orthopedic disabilities combined with his PTSD, and not 
solely due to his service-connected PTSD, the private 
psychologist who provided the opinion dated in January and 
February 2010 concluded that the Veteran was not able to secure 
or follow a substantial gainful occupation due to his PTSD.  
Considering the lay statements provided by the Veteran, his wife, 
his friend J.B., and his former employer J.E., as well as the 
medical evidence regarding the functional impairment collectively 
exhibited by his service-connected PTSD, and with application of 
the benefit of the doubt doctrine, the Board finds that the 
Veteran is unable to follow a substantially gainful occupation 
due to his service-connected PTSD.  Accordingly, a total 
disability rating for compensation purposes based on individual 
unemployability is warranted.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

An initial evaluation of 70 percent, but no more, for PTSD is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

A total disability rating based upon individual unemployability 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


